Citation Nr: 0640081	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of bilateral matrixectomy of the great toenails.

2.  Entitlement to an initial compensable rating for 
residuals of the excision of a ganglion cyst on the dorsum of 
the left foot.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.

4.  Entitlement to service connection for hammertoes.


REPRESENTATION

The veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1975 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 1998, and August and October 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The lengthy procedural history is 
set forth below.  

In October 1997, the veteran filed a claim for a bilateral 
foot condition (see VA Form 21-526).  In an April 1998 rating 
decision, the RO granted service connection for residuals of 
matrixectomies of the great toenails of each foot, and 
residuals of the excision of a ganglion cyst on the dorsum of 
the left foot.  The RO assigned initial 0 percent (i.e. 
noncompensable) ratings for these service-connected foot 
disabilities, and also denied a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities.  
See 38 C.F.R. § 3.324 (2006).  She appealed, requesting 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals her initial 
rating, VA must consider whether she is entitled to a 
"staged" rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).

In May 1998, the veteran filed a claim for service connection 
for hammertoes (see her letter to the RO).  In August and 
October 2000 rating decisions, the RO denied her claim, and 
she appealed these decisions as well.  

In November 2002, to support her claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.

In March 2003, after remanding the veteran's claims for 
higher initial ratings 
(see June 2000 Remand), the Board issued a decision denying 
the claims.  
[Note:  The Board did not address her claim for service 
connection for hammertoes in this decision.]  She appealed to 
the Court of Appeals for Veterans Claims (Court).  In March 
2004, during the pendency of the appeal to the Court, the 
veteran's representative and VA's Office of General Counsel 
(representing the Secretary) filed a joint motion requesting 
that the Court vacate the Board's decision and remand 
the case for further development and readjudication.  The 
Court granted the joint motion in an April 2004 order and 
returned the case to the Board for compliance with the 
directives specified.  To comply with the Court's order, in 
January 2005, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC).  

Meanwhile, in a separate January 2004 decision, the Board 
remanded the veteran's claim for service connection for 
hammertoes.  This claim was not part of her appeal to Court.  
In the aforementioned January 2005 Board remand, a note on 
the first page indicates this claim would be subject to a 
future decision.  Since then, however, it does not appear 
that the January 2004 remand directives have been followed by 
the RO and almost 3 years have ensued.  Because the Board's 
remand directives have not been followed, the claim must once 
again be REMANDED to the RO via the AMC.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance).  VA will notify the veteran if 
further action is required on her part.




FINDINGS OF FACT


1.  The matrixectomies of the veteran's great toenails have 
resulted in smaller toenails and abnormal growth of the right 
great toenail that requires periodic sanding, but results in 
no functional impairment, or objective evidence of tenderness 
or pain.

2.  The excision of the ganglion cyst on the dorsum of the 
veteran's left foot has resulted in a nontender, well-healed, 
superficial scar, with no functional impairment.

3.  The veteran's noncompensable, service-connected foot 
disabilities do not clearly interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable initial rating 
for residuals of bilateral matrixectomy of the great 
toenails.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code (DC ) 7805 (2002 and 2006).

2.  The criteria are not met for a compensable initial rating 
for residuals of the excision of a ganglion cyst on the 
dorsum of the left foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 
4.118, DC 7805 (2002 and 2006).

3.  Assignment of a compensable rating for multiple 
noncompensable, service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155, 38 C.F.R. § 3.324.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The AMC sent the veteran a VCAA notice letter in March 2005.  
This letter provided her with notice of the evidence 
necessary to support her claims that was not on record at the 
time the letter was issued, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  The March 2005 VCAA letter also specifically 
requested that she submit any evidence in her possession 
pertaining to these claims.  Thus, the content of the letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the Court addressed the 
applicability of the VCAA notice requirements to situations, 
such as in this case, where VA has granted service connection 
for disabilities, but the veteran disagrees with the initial 
ratings assigned.  Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473, 484-486 (2006).  The Court found that the notice 
requirements are also applicable to the initial disability 
rating assigned.  Id.  Specifically, VA must notify the 
claimant that "should service connection be awarded, a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the March 2005 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support her claims for 
higher initial ratings that was not on record at the time the 
letter was issued (including examples of the types of medical 
and lay evidence that could be provided), the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  A more recent September 
2006 letter notified her that schedular or extraschedular 
disability ratings would be determined by applying relevant 
diagnostic codes in the rating schedule. This information was 
also provided to her in the February 1999 statement of the 
case (SOC) and August 2001 supplemental SOC (SSOC).  So the 
February 1999 SOC, August 2001 SSOC, along with the September 
2006 letter, satisfied the VCAA notice requirements as 
expressed by the Court in Dingess.  See Dingess, 
19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  But in this particular case at hand, the VCAA was 
enacted after the RO's initial adjudication of these claims 
April 1998.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claims.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claims, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that she is not prejudiced.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or SSOC, is sufficient to cure a 
timing defect).   

Here, the March 2005 VCAA notice letter provided the veteran 
with ample opportunity to respond before the most recent 
September 2006 SSOC, wherein the RO readjudicated her claims 
based on the additional evidence that had been obtained since 
the initial rating decision in question, SOC, and any prior 
SSOCs.  She did not respond to the March 2005 letter, but had 
previously submitted records of a December 2004 VA Podiatry 
Consultation in January 2005.  She has not otherwise 
indicated she has any additional evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds she was afforded "a meaningful opportunity to 
participate effectively in the processing of [her] claim[s] 
by VA," and thus, "essentially cured the error in the 
timing of notice".  See Pelegrini II, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett, 20 Vet. App. at 376.  

In developing her claims, the RO obtained the veteran's 
service medical records (SMRs), private medical records from 
Dr. Cohen, and VA outpatient treatment (VAOPT) records.  In 
addition, VA examinations were scheduled in March 1999, 
February 2001, and May 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And, as mentioned, she testified 
before the undersigned VLJ at a hearing at the RO in November 
2002.  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim[s]."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for her disabilities, just after 
establishing her entitlement to service connection for them, 
VA must consider her claims in this context.  And this 
includes determining whether she is entitled to "staged" 
ratings to compensate her for times since the effective date 
of her award when her disabilities may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The residuals of the veteran's service-connected foot 
disabilities have been rated by analogy using the rating 
criteria for evaluating scars.  During the pendency of this 
appeal, the rating criteria for evaluating skin disorders, 
including scars, were amended.  These changes became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2006)).  Her 
service-connected foot disabilities, however, have been 
evaluated under DC 7805, which remained unchanged under the 
new version of 38 C.F.R. § 4.118.  Under DC 7805, scars (not 
otherwise specified) are rated based on limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, DC 
7805 (2002 and 2006).  
 
Also, when determining the severity of musculoskeletal 
disabilities, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of hher pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As an initial matter, the Board will address the directive 
specified in the March 2004 joint motion for remand.  First, 
it was noted that the April 1998 rating decision indicated 
the veteran's SMRs were incomplete and that she later said, 
in a May 1998 letter, that she had copies of these records if 
they became necessary.  Apparently, the RO never requested 
that she submit them and so the joint motion directed the 
Board to ensure that this was done.  In the March 2005 VCAA 
letter, the AMC asked her to submit anything in her 
possession that pertained to the claims.  Although the letter 
did not specifically request copies of her SMRs, this would 
have been inclusive of those records.  Regardless, although 
the source is not clear, her claims file (c-file) now 
contains a complete copy of her SMRs, including the records 
pertaining to the claims at issue - the matrixectomies and 
the excision of the ganglion cyst.  And since service 
connection has already been established for these 
disabilities, her SMRs are actually not especially relevant.  
Rather, the primary concern on appeal is determining the 
level of disability for each of these service-connected foot 
disabilities since the effective date of her award (October 
1997).

Second, the joint motion directed the Board to ensure that 
the VA examiner who examined the veteran review the pertinent 
medical records in her c-file.  This was actually a directive 
specified in the Board's June 2000 remand that was either not 
followed or not noted in the report of the February 2001 VA 
examination.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance).  Accordingly, 
the Board directed that another VA examination be scheduled, 
which included a review of the pertinent medical records in 
the c-file.  As will be discussed further below, this was 
done in May 2006.    

The veteran's SMRs indicate that prior to her enlistment, she 
had a history of pes planus (a flat foot deformity) and the 
removal of a ganglion cyst (see the May 1975 report of the 
physical examination given prior to enlistment).  An August 
1975 record indicates the ganglion cyst she had prior to 
service grew back. It was excised without complication in 
April 1976.  In May 1977, matrixectomies were performed to 
correct ingrown toenails on each of her great toes.  A 
partial matrixectomy was performed on her right great toe, 
and a total on her left.  She could not wear shoes for three 
weeks, and could not undergo prolonged standing or walking 
for three weeks after that.  Follow-up records indicate the 
dressings were changed and sutures removed without 
complication.  In February 1978, there was some fungal 
involvement with her left great toe, and it was noted that 
the matrixectomy was not entirely successful in eliminating 
the nail.  In February 1978, she underwent phenol spot 
treatment with alcohol wash on her left great toe, and, in 
March 1978, she underwent the same on her right great toe.  
There was no further sign of infection.  In March 1978, it 
was noted that there was some hallux regrowth on the left 
great toe, which was debrided.  Her SMRs also note recurrent 
complaints of corns on her 5th toes, more frequent on her 
right.

After the veteran separated from service in May 1979, the 
next record of treatment for foot problems is in October 
1991.  Private medical records from Dr. Cohen indicate she 
complained of a 3-year history of pain in both feet 
associated with a hammertoe deformity of the 5th toes.  So 
according to her self-reported history, this problem began 
sometime in 1988 - 9 years after she separated from the 
military.  She underwent surgeries to correct the hammertoes 
in March and September 1995.  Dr. Cohen's records also noted 
she had a keloid scar and fibrous tissue on her 5th left toe, 
which was excised in March 1995.  Keratic build-up was also 
noted on the right 5th toe in June 1997 and September 1997.

The report of the March 1999 VA examination indicates the 
veteran complained of pain associated with her 5th toes.  She 
did not report any pain associated with her great toes.  She 
had no problems with her left great toe, but reported some 
abnormal growth her right great toenail, which required her 
to sand it down periodically.  On objective physical 
examination, the 1st, 2nd, and 5th toenails of her right foot 
were hypertrophic (i.e. chronic fungal infection), however, 
she had full range of motion, and no tenderness on any part 
of the right foot.  On her left foot, fungal infection was 
noted on her 2nd and 5th toenails.  A nontender scar was noted 
from the excision of the ganglion cyst.  All toes showed full 
range of motion.  The left great toe showed a small remnant 
of a nail, which was nontender.  Her gait was normal, she was 
able to heel-toe walk, and her stance was also normal.  The 
examiner opined that he did not see any basis on which the 
veteran should have any difficulty on prolonged standing, 
walking, bending, stooping, sitting, lifting, or carrying.  
In terms of activities of daily living, he did not see any 
significant restrictions on activities with the exception of 
vigorous racquet sports and long-distance running.

The report of the February 2001 VA examination indicates the 
veteran complained of pain mostly associated with a callus 
over her right 5th toe.  On physical examination, weight-
bearing gait, heel-toe walking, and squatting were normal.  
Her left foot had a well-healed, nontender scar from the 
removal of the ganglion cyst.  There was a callus on her 
right 5th toe.  The examiner noted evidence of nail resection 
of her great toes, but no fungal infection.  The remainder of 
the feet appeared normal.  He believed she had excellent 
function, although perhaps some problems with athletic 
activities. 

VAOPT records dated from September 1999 to July 2006 indicate 
the veteran was seen in April 2001 for the callus on her 
right 5th toe.  It was also noted that she had mycotic nails, 
a fungal infection affecting all ten of her toenails.  The 
callus was debrided and she was given Lamisil for the fungal 
infection.  She was also diagnosed with tinea pedis.  These 
foot conditions were also noted at a December 2004 podiatry 
consultation, and at follow-up appointments in June 2005, 
December 2005, and July 2006.  These records show the callus 
of the right 5th toe also was diagnosed as porokeratosis, and 
the fungal infection as onychomycosis.  In addition, 
"pincher nails" and tinea pedis were also present.  It is 
important to note, however, that none of these foot 
conditions are service-connected or have been associated with 
her military service, including as secondary to the 
matrixectomies or the excision of the ganglion cyst.

The report of the May 2006 VA examination indicates the 
examiner thoroughly reviewed the veteran's relevant medical 
records - both during service and since.  On objective 
physical examination, a flat scar was noted on the dorsal 
side of her left foot (associated with the removal of the 
ganglion cyst).  There was mild pain in the medial aspects of 
her arches, bilaterally.  She had full range of motion of all 
major joints of the feet.  There was callusing on the medial 
borders of the great toes and right 5th toe.  There were no 
contracted or deviated toes, and no abnormal alignment.  Her 
gait was normal.  There were no findings of pain, weakness, 
excess fatigability and/or incoordination of either foot 
relative to the service-connected disabilities.  There was 
also no indication of functional loss due to pain at any time 
related to her service-connected disabilities.  

With regard to the residuals of the excision of the ganglion 
cyst on the dorsum of her left foot, the veteran has a well-
healed, nontender, superficial scar.  At the November 2002 
hearing, she testified that the cyst had grown back and 
caused her pain (see Hr'g. Tr., pgs 12-13).  Contrary to 
this, the evidence from several objective physical 
examinations indicates the cyst has not grown back and the 
scar is nontender and causes no functional impairment.  For 
these reasons, a compensable rating is not warranted under DC 
7805 or any of the other criteria used for rating scars.  See 
38 C.F.R. § 4.118, DCs 7800-7805 (2002 and 2006).  And this 
has been true since the effective date of her award, so she 
is not entitled to a "staged" rating, either, because this 
disability has been, at most, 0-percent disabling for the 
entire period retroactive to the effective date of her award.  
See Fenderson, 12 Vet. App. at 125-26; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Turning to the matrixectomies of the veteran's great 
toenails, the evidence indicates she has smaller toenails as 
a result.  The right toenail has some abnormal growth that 
requires periodical sanding.  The March 1999, February 2001, 
and May 2006 VA examiners all found no functional impairment 
as a result of this service-connected disability.  As such, a 
compensable rating is not warranted under 7805. 

The Board has also considered whether a compensable rating 
might be warranted using the criteria for evaluating other 
foot disabilities under DCs 5276-5284.  See 38 C.F.R. § 
4.71a, DCs 5276-5284.  But since there is no evidence of 
functional impairment as a result of the matrixectomies, the 
Board does not find that a compensable rating would be 
warranted under these rating criteria either.  And this has 
been true since the effective date of her award, so she is 
not entitled to a "staged" rating, either, because this 
disability has been, at most, 0-percent disabling for the 
entire period retroactive to the effective date of her award.  
See Fenderson, 12 Vet. App. at 125-26; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran has also raised the issue as to whether she is 
entitled to a 10 percent rating for these two service-
connected disabilities under 38 C.F.R. § 3.324.  As 
mentioned, a 10 percent rating is warranted when two or more 
separate permanent service-connected disabilities of are of 
such character as to clearly interfere with normal 
employability, even if they are not compensable under the 
rating schedule.  In this case, the VA examiners have all 
agreed that while she might have some mild impairment when it 
comes to athletic endeavors such as long-distance running or 
intense racquet sports, her service-connected foot 
disabilities do not impair the normal activities of daily 
living or interfere with normal employability.  
.  
Likewise, the veteran also is not shown to warrant 
consideration for extra-schedular ratings for her service-
connected foot disabilities at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  She has not been frequently 
hospitalized on them and they have not caused marked 
interference with her employment, i.e., beyond that 
contemplated by her assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For these reasons, the veteran's claims for compensable 
ratings for her service-connected foot disabilities and for a 
10 percent rating for multiple, noncompensable, service-
connected disabilities, are denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for compensable initial ratings for residuals of 
bilateral matrixectomy of the great toenails and the excision 
of a ganglion cyst on the dorsum of the left foot are denied.

The claim for a 10 percent rating for multiple, 
noncompensable, service-connected disabilities is also 
denied.


REMAND

As mentioned, in January 2004, the Board remanded the 
veteran's claim for service connection for hammertoes to the 
RO for further development of the evidence and 
readjudication.  Although almost 3 years have passed, it does 
not appear the Board's remand directives have been followed.  
The Court has held that, where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court, mind you, has been very clear that 
under these circumstances, a remand is required because this 
assurance is nondiscretionary.

Accordingly, the claim for service connection for hammertoes 
is REMANDED for the following additional development and 
consideration:

1.  Please arrange for the veteran to 
undergo a VA podiatry examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and be reviewed by the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  The 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation of the feet.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and clinically 
correlated to a specific diagnosis.

The examiner should render an opinion as 
to whether the veteran has or has ever had 
hammertoes, and, if so, whether any 
symptoms consistent with such were shown 
in service, or whether hammertoes were at 
least as likely as not caused or 
aggravated by the veteran's service- 
connected post-surgical residuals of 
bilateral matrixectomy and/or removal of a 
ganglion cyst on the dorsum of the left 
foot.  If aggravation is found, the 
examiner should offer an assessment of the 
extent of additional disability resulting 
from the aggravation.

All examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached should be 
set forth in a printed (typewritten) 
report.

2.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination report does not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

3. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative, if any, should be 
furnished a SSOC and given the opportunity 
to respond thereto.

No action is required of the veteran or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


